 
 



United Realty Trust Incorporated 10-Q [urt-10q_063014.htm]

Exhibit 10.1

 





ADVISORY AGREEMENT

BY AND AMONG

UNITED REALTY TRUST INCORPORATED,

UNITED REALTY CAPITAL OPERATING PARTNERSHIP, L.P.,

AND

UNITED REALTY ADVISORS LP

Dated as of August 15, 2012

 

 

 

 

TABLE OF CONTENTS

 



 



    Page 1. DEFINITIONS 1 2. APPOINTMENT 7 3. DUTIES OF THE ADVISOR 7 4.
AUTHORITY OF ADVISOR. 11 5. FIDUCIARY RELATIONSHIP 11 6. NO PARTNERSHIP OR JOINT
VENTURE 12 7. BANK ACCOUNTS 12 8. RECORDS; ACCESS 12 9. LIMITATIONS ON
ACTIVITIES 12 10. FEES. 12 11. EXPENSES. 14 12. OTHER SERVICES 15 13.
REIMBURSEMENT TO THE ADVISOR 15 14. OTHER ACTIVITIES OF THE ADVISOR 16 15. THE
UNITED REALTY NAME 16 16. TERM OF AGREEMENT 17 17. TERMINATION BY THE PARTIES 17
18. ASSIGNMENT TO AN AFFILIATE 17 19. PAYMENTS TO AND DUTIES OF ADVISOR UPON
TERMINATION. 17 20. INCORPORATION OF THE ARTICLES OF INCORPORATION AND THE
OPERATING PARTNERSHIP AGREEMENT 18 21. INDEMNIFICATION BY THE COMPANY AND THE
OPERATING PARTNERSHIP. 18 22. INDEMNIFICATION BY ADVISOR 20 23. NOTICES 20 24.
MODIFICATION 21 25. SEVERABILITY 21 26. GOVERNING LAW 21 27. ENTIRE AGREEMENT 21
28. NO WAIVER 21 29. PRONOUNS AND PLURALS 22 30. HEADINGS 22 31. EXECUTION IN
COUNTERPARTS 22



 



 

i



 

 

ADVISORY AGREEMENT

 

THIS ADVISORY AGREEMENT (this “Agreement”), dated as of August 15, 2012, is
entered into by and among United Realty Trust Incorporated, a Maryland
corporation (the “Company”), United Realty Capital Operating Partnership, L.P.,
a Delaware limited partnership (the “Operating Partnership”) and United Realty
Advisors LP, a Delaware limited partnership.

 

WITNESSETH

 

WHEREAS, the Company is a Maryland corporation created in accordance with
Maryland General Corporation Law and intends to qualify as a REIT;

 

WHEREAS, the Company is the general partner of the Operating Partnership;

 

WHEREAS, the Company and the Operating Partnership desire to avail themselves of
the experience, sources of information, advice, assistance and certain
facilities of the Advisor and to have the Advisor undertake the duties and
responsibilities hereinafter set forth, on behalf of, and subject to the
supervision of, the Board of Directors of the Company, all as provided herein;
and

 

WHEREAS, the Advisor is willing to render such services, subject to the
supervision of the Board of Directors of the Company, on the terms and subject
to the conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto, intending to be legally
bound, hereby agree as follows:

 

1.                  DEFINITIONS. As used in this Agreement, the following terms
have the definitions set forth below:

 

“Acquisition Expenses” means expenses actually incurred by the Advisor related
to selecting, evaluating and acquiring Investments on the Company’s behalf in
addition to any investment-related expenses due to third parties, including, but
not limited to, legal fees and expenses, travel and communications expenses,
costs of appraisals, non-refundable option payments on property not acquired,
accounting fees and expenses, third-party brokerage or finders fees, title
insurance expenses, survey expenses, property inspection expenses and other
closing costs, regardless of whether the Company acquires the related
Investments.

 

“Acquisition Fee” means the fee payable to the Advisor or its assignees pursuant
to Section 10(a).

 

“Advisor” means United Realty Advisors LP, a Delaware limited partnership, any
successor advisor to the Company and the Operating Partnership, or any Person to
which United Realty Advisors LP or any successor advisor subcontracts
substantially all its functions. Notwithstanding the foregoing, a Person hired
or retained by United Realty Advisors LP to perform property management and
related services for the Company or the Operating Partnership that is not hired
or retained to perform substantially all the functions of United Realty Advisors
LP with respect to the Company and the Operating Partnership as a whole shall
not be deemed to be an Advisor.

 

 



 



 

“Affiliate” or “Affiliated” means, with respect to any Person, (i) any other
Person directly or indirectly owning, controlling or holding, with the power to
vote, ten percent (10.0%) or more of the outstanding voting securities of such
Person; (ii) any other Person ten percent (10.0%) or more of whose outstanding
voting securities are directly or indirectly owned, controlled or held, with the
power to vote, by such Person; (iii) any other Person directly or indirectly
controlling, controlled by or under common control with such Person; (iv) any
executive officer, director, trustee or general partner of such Person; and (v)
any legal entity for which such Person acts as an executive officer, director,
trustee or general partner. For purposes of this definition, the terms
“controls,” “is controlled by,” or “is under common control with” shall mean the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of an entity, whether through ownership or voting
rights, by contract or otherwise.

 

‘‘Amount Advanced for a Loan or Other Investment’’ means the amount actually
allocated in respect of the purchase, development, construction or improvement
of Real Estate Assets or the amount actually paid or allocated in respect of the
purchase of Loans or other real estate-related assets, in each case inclusive of
Acquisition Expenses and any indebtedness assumed or incurred in respect of such
Investment but exclusive of Acquisition Fees and financing fees.

 

“Articles of Incorporation” means the Articles of Incorporation of the Company,
as amended from time to time.

 

“Asset Management Fee” means the fees payable to the Advisor pursuant to
Section 10(d).

 

“Average Invested Assets” means, for any period, the average of the aggregate
book value of the assets of the Company (including lease intangibles) invested,
directly or indirectly, in equity interests in and Loans secured by Real Estate
Assets (including amounts invested in REITs and other real estate operating
companies) before deducting depreciation or bad debts or other non-cash
reserves, computed by taking the average of these values at the end of each
month during the period.

 

“Board of Directors” or “Board” means the Board of Directors of the Company.

 

“Business Day” means any day on which the New York Stock Exchange is open for
trading.

 

“By-laws” means the by-laws of the Company, as amended and as the same are in
effect from time to time.

 

“Change of Control” means a change of control of the Company of a nature that
would be required to be reported in response to the disclosure requirements of
Schedule 14A of Regulation 14A promulgated under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), as enacted and in force on the date
hereof, whether or not the Company is then subject to such reporting
requirements; provided, however, that, without limitation, a Change of Control
shall be deemed to have occurred if: (i) any “person” (within the meaning of
Section 13(d) of the Exchange Act, as enacted and in force on the date hereof)
is or becomes the “beneficial owner” (as that term is defined in Rule 13d-3, as
enacted and in force on the date hereof, under the Exchange Act) of securities
of the Company representing 9.8% or more of the combined voting power of the
Company’s securities then outstanding; (ii) there occurs a merger, consolidation
or other reorganization of the Company which is not approved by the Board of
Directors; (iii) there occurs a Sale, exchange, transfer or other disposition of
substantially all the assets of the Company to another Person, which disposition
is not approved by the Board of Directors; or (iv) there occurs a contested
proxy solicitation of the Stockholders that results in the contesting party
electing candidates to a majority of the Board of Directors’ positions next up
for election.

 



2

 

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.

 

“Common Shares” means shares of the Company’s common stock, par value $0.01 per
share.

 

“Competitive Real Estate Commission” means a real estate or brokerage commission
for the purchase or Sale of a Real Estate Asset which is reasonable, customary
and competitive in light of the size, type and location of the Real Estate
Asset.

 

“Contract Purchase Price” has the meaning set forth in the Articles of
Incorporation.

 

“Contract Sales Price” means the total consideration received by the Company for
the Sale of an Investment.

 

“Dealer Manager” means Allied Beacon Partners, Inc., or such other Person
selected by the Board of Directors to act as the dealer manager for the
Offering.

 

“Dealer Manager Fee” means three and fifty-five hundredths percent (3.55%) of
the per share purchase price of Common Shares (exclusive of Selling Commissions
and Dealer Manager Fee) in the Primary Offering, paid to the Dealer Manager for
serving as the dealer manager of the Primary Offering.

 

“Director” means a member of the Board of Directors.

 

“Distribution” means any distribution of money or other property by the Company
to Stockholders, including any distribution that may constitute a return of
capital for U.S. federal income tax purposes.

 

“Expense Year” has the meaning set forth in Section 13.

 

“Financing Coordination Fee” means the fees payable to the Advisor pursuant to
Section 10(e).

 

3

 



 

“GAAP” means United States generally accepted accounting principles,
consistently applied.

 

“Indemnitee” has the meaning set forth in Section 21(a).

 

“Independent Director” has the meaning set forth in the Articles of
Incorporation.

 

“Independent Valuation Advisor” means a firm that is (i) engaged in the business
of conducting appraisals on real estate properties, (ii) not an Affiliate of the
Advisor and (iii) engaged by the Company with the Board’s approval to appraise
the Real Properties and other Investments pursuant to the Valuation Guidelines.

 

“Investment” means any investment by the Company or the Operating Partnership,
directly or indirectly, in Real Estate Assets, Real Estate-Related Loans or any
other asset.

 

“Joint Venture” means any joint venture or partnership or other similar
arrangement (other than between the Company and the Operating Partnership) in
which the Company or the Operating Partnership or any of their subsidiaries is a
co-venturer, member or partner, which is established to own Investments.

 

“Listing” means the listing of the Common Shares on a national securities
exchange.

 

“Loan” means any indebtedness or obligation in respect of borrowed money or
evidenced by a bond, notes, debenture, deed of trust, letter of credit or
similar instrument, including any mortgage or mezzanine loan.

 

“NASAA REIT Guidelines” means the Statement of Policy Regarding Real Estate
Investment Trusts published by the North American Securities Administrators
Association on May 7, 2007, as the same may be amended from time to time.

 

“NAV” means the Company’s net asset value, calculated pursuant to the Valuation
Guidelines.

 

‘‘NAV Pricing Start Date’’ means the earliest to occur of: (a) the Company
investing in Investments with an aggregate cost, including the Company’s pro
rata share of debt attributable to such Investments, in excess of $1 billion;
(b) the Company raising net offering proceeds of in excess of six hundred fifty
million dollars ($650 million) in the Company’s Primary Offering; and (c) the
date that is twenty-nine (29) months following the commencement of the Company’s
initial public Offering.

 

“Net Income” means, for any period, the Company’s total revenues applicable to
such period, less the expenses applicable to such period other than additions to
reserves for depreciation, bad debts or other similar non-cash reserves and
excluding the gain from the Sale of the Company’s assets.

 

“Notice” has the meaning set forth in Section 23.

 

“Offering” means the public offering of Common Shares pursuant to a Prospectus.

 

4

 



 

“Operating Partnership Agreement” means the Agreement of Limited Partnership of
the Operating Partnership, by among the Company, the Operating Partnership and
URTI LP, LLC, a Delaware limited liability company, as the same may be amended
from time to time.

 

“OP Units” means units of limited partnership interest in the Operating
Partnership.

 

“Organization and Offering Expenses” means all costs and expenses (other than
the Selling Commission and the Dealer Manager Fee) to be paid by the Company in
connection with the formation of the Company and the Offering, including the
Company’s legal, accounting, printing, mailing and filing fees, charges of the
Company’s escrow agent, reimbursements to the Dealer Manager and participating
broker-dealers for due diligence expenses set forth on detailed and itemized
invoices, amounts to reimburse the Advisor for its portion of the salaries of
the employees of its Affiliates who provide services to the Advisor and other
costs in connection with administrative oversight of the Offering and marketing
process and preparing supplemental sales materials, holding educational
conferences and attending retail seminars conducted by the Dealer Manager or
participating broker-dealers.

 

“Person” means an individual, corporation, partnership, joint venture,
association, company (whether of limited liability or otherwise), trust, bank or
other entity, or any government or any agency or political subdivision of a
government.

 

“Primary Offering” means the portion of an Offering other than the offering of
Common Shares pursuant to the Company’s distribution reinvestment program.

 

“Prospectus” means a final prospectus of the Company filed pursuant to Rule
424(b) of the Securities Act, as the same may be amended or supplemented from
time to time.

 

“Property Management Agreement” means the Master Property Management, Leasing
and Construction Agreement, dated as of August 15, 2012, among the Company, the
Operating Partnership and URA Property Management LLC, a Delaware limited
liability company, as the same may be amended from time to time.

 

“Real Estate Asset” means any investment by the Company or the Operating
Partnership in unimproved and improved Real Property (including fee or leasehold
interests, options and leases), directly, through one or more subsidiaries or
through a Joint Venture.

 

“Real Estate Disposition Commission” means the fees payable to the Advisor
pursuant to Section 10(c).

 

“Real Estate-Related Loan” means any investment in mortgage loans and other
types of real estate-related debt financing, including, mezzanine loans, bridge
loans, convertible mortgages, wraparound mortgage loans, construction mortgage
loans, loans on leasehold interests and participations in such loans, by the
Company or the Operating Partnership, directly, through one or more subsidiaries
or through a Joint Venture.

 

“Real Property” means real property owned from time to time by the Company or
the Operating Partnership, directly, through one or more subsidiaries or through
a Joint Venture, which consists of (i) land only, (ii) land, including the
buildings located thereon, (iii) buildings only, or (iv) such Investments the
Board or the Advisor designate as Real Property to the extent such Investments
could be classified as Real Property.

 



5

 

 



“REIT” means a “real estate investment trust” under Sections 856 through 860 of
the Code.

 

“Sale” means any transaction or series of transactions whereby: (i) the Company
or the Operating Partnership directly or indirectly (except as described in
other subsections of this definition) sells, grants, transfers, conveys, or
relinquishes its direct or indirect ownership of any Real Estate Asset, Loan or
other Investment or portion thereof, including the lease of any Real Estate
Asset consisting of a building only, and including any event with respect to any
Real Estate Asset that gives rise to a significant amount of insurance proceeds
or condemnation awards; (ii) the Company or the Operating Partnership directly
or indirectly (except as described in other subsections of this definition)
sells, grants, transfers, conveys, or relinquishes its ownership of all or
substantially all the direct or indirect interest of the Company or the
Operating Partnership in any Joint Venture in which it is a co-venturer, member
or partner; (iii) any Joint Venture directly or indirectly (except as described
in other subsections of this definition) in which the Company or the Operating
Partnership as a co-venturer, member or partner sells, grants, transfers,
conveys, or relinquishes its direct or indirect ownership of any Real Estate
Asset or portion thereof, including any event with respect to any Real Estate
Asset which gives rise to insurance claims or condemnation awards; or (iv) the
Company or the Operating Partnership directly or indirectly (except as described
in other subsections of this definition) sells, grants, conveys or relinquishes
its direct or indirect interest in any Real Estate-Related Loan or portion
thereof (including, with respect to any Real Estate-Related Loan, all payments
thereunder or in satisfaction thereof other than regularly scheduled interest
payments) and any event which gives rise to a significant amount of insurance
proceeds or similar awards; or (v) the Company or the Operating Partnership
directly or indirectly (except as described in other subsections of this
definition) sells, grants, transfers, conveys, or relinquishes its direct or
indirect ownership of any other asset not previously described in this
definition or any portion thereof, but not including any transaction or series
of transactions specified in clauses (i) through (v) above in which the proceeds
of such transaction or series of transactions are reinvested by the Company in
one or more assets within 180 days thereafter.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Selling Commission” means six and forty-five one hundredths percent (6.45%) of
the per share purchase price of Common Shares (exclusive of Selling Commissions
and Dealer Manager Fee) in the Primary Offering, paid to the Dealer Manager and
reallowable to participating broker-dealers with respect to Common Shares sold
by them.

 

“Sponsor” means United Realty Advisor Holdings LLC, a Delaware limited liability
company.

 

“Stockholder” means a registered holder of the Common Shares.

 

6

 



 

“Total Operating Expenses” of a Person means all costs and expenses paid or
incurred by such Person, as determined under GAAP, that are in any way related
to the Company’s operation, including advisory fees, but excluding: (a) the
expenses of raising capital such as Organization and Offering Expenses, legal,
audit, accounting, underwriting, brokerage, Listing, registration and other
fees, printing and other such expenses and taxes incurred in connection with the
issuance, distribution, transfer, registration and Listing of the Company’s
stock; (b) interest payments; (c) taxes; (d) non-cash expenditures such as
depreciation, amortization and bad debt reserves; (e) reasonable incentive fees
based on the gain from the Sale of the Investments; and (f) Acquisition Fees,
origination fees, Acquisition Expenses and origination expenses (including
expenses relating to potential Investments that the Company does not close),
disposition commissions on the resale of property and other expenses (including
the Asset Management Fee) connected with the acquisition, origination,
disposition and ownership of real estate interests, Loans or other property
(other than disposition commissions on the Sale of Investments other than Real
Property), including the costs of foreclosure, insurance premiums, legal
services, maintenance, repair and improvement of property. The definition of
“Total Operating Expenses” set forth above is intended to encompass only those
expenses which are required to be treated as Total Operating Expenses under the
NASAA REIT Guidelines. As a result, and notwithstanding the definition set forth
above, any expense of the Company which is not part of Total Operating Expenses
under the NASAA REIT Guidelines shall not be treated as part of Total Operating
Expenses for purposes hereof.

 

“Valuation Guidelines” means the valuation guidelines adopted by the Board, as
may be amended from time to time.

 

2.                  APPOINTMENT. The Company and the Operating Partnership
hereby appoint the Advisor to serve as their advisor to perform the services set
forth herein on the terms and subject to the conditions set forth in this
Agreement and subject to the supervision of the Board, and the Advisor hereby
accepts such appointment.

 

3.                  DUTIES OF THE ADVISOR. The Advisor will use its reasonable
best efforts to find, evaluate, present and recommend to the Company and the
Operating Partnership investment opportunities consistent with the Company’s
investment policies and objectives as adopted from time to time by the Board. In
its performance of this undertaking, subject to the supervision of the Board and
consistent with the provisions of the Articles of Incorporation, the By-laws and
the Operating Partnership Agreement, the Advisor, either directly or indirectly,
shall, among other duties:

 

(a)                serve as the Company’s and the Operating Partnership’s
investment and financial advisor and provide research and economic and
statistical data in connection with the Company’s assets and investment
policies;

 

(b)               provide daily management for the Company and the Operating
Partnership and perform and supervise the various administrative functions
necessary for the day-to-day management of the operations of the Company and the
Operating Partnership;

 

(c)                investigate, select and, on behalf of the Company and the
Operating Partnership, engage and conduct business with and supervise the
performance of such Persons as the Advisor deems necessary to the proper
performance of its obligations hereunder (including consultants, accountants,
correspondents, lenders, technical advisors, attorneys, brokers, underwriters,
corporate fiduciaries, escrow agents, depositaries, custodians, agents for
collection, insurers, insurance agents, banks, builders, developers, property
owners, real estate management companies, real estate operating companies,
securities investment advisors, mortgagors, the registrar and the transfer agent
and any and all agents for any of the foregoing), including Affiliates of the
Advisor and Persons acting in any other capacity deemed by the Advisor necessary
or desirable for the performance of any of the foregoing services (including
entering into contracts in the name of the Company and the Operating Partnership
with any of the foregoing);

 

7

 



 

(d)               consult with the officers and Directors of the Company and
assist the Directors in the formulation and implementation of the Company’s
financial policies, and, as necessary, furnish the Board with advice and
recommendations with respect to the making of Investments consistent with the
investment objectives and policies of the Company and in connection with any
borrowings proposed to be undertaken by the Company or the Operating
Partnership;

 

(e)                subject to the provisions of Section 4, (i) use commercially
reasonable efforts to present a continuing and suitable investment program to
the Board that is consistent with the Company’s investment policies and
objectives; (ii) locate, analyze and select potential Investments; (iii)
structure and negotiate the terms and conditions of transactions pursuant to
which acquisitions and dispositions of Investments will be made; (iv) research,
identify, review and recommend acquisitions and dispositions of Investments to
the Board and make Investments on behalf of the Company and the Operating
Partnership in compliance with the investment objectives and policies of the
Company; (v) arrange for financing and refinancing and make other changes in the
asset or capital structure of, and dispose of, reinvest the proceeds from the
Sale of, or otherwise deal with, Investments; (vi) enter into leases and service
contracts for Investments and, to the extent necessary, perform all other
operational functions for the maintenance and administration of such
Investments, including, with respect to Real Estate-Related Loans, servicing;
(vii) actively oversee and manage Investments for purposes of meeting the
Company’s investment objectives and reviewing and analyzing financial
information for each of the Investments and the overall portfolio; (viii) select
Joint Venture partners (to be evaluated based on the Real Estate Assets that
such joint venture owns or is being formed to own under the same criteria as the
Advisor would use to evaluate the Company’s other Investments), structure
corresponding agreements and oversee and monitor these relationships; (ix)
oversee, supervise and evaluate Affiliated and non-Affiliated property managers
who perform services for the Company or the Operating Partnership; (x) oversee
Affiliated and non-Affiliated Persons with whom the Advisor contracts to perform
certain of the services required to be performed under this Agreement; (xi)
manage accounting and other recordkeeping functions for the Company and the
Operating Partnership, including reviewing and analyzing the capital and
operating budgets for the Real Estate Assets and generating an annual budget for
the Company; (xii) recommend various liquidity events to the Board when
appropriate; and (xiii) source and structure Real Estate-Related Loans (if the
Company retains the servicing rights, the Advisor or one of its Affiliates will
service the Real Estate-Related Loan or select a third-party provider to do so);

 

(f)                upon request, provide the Board with periodic reports
regarding prospective Investments;

 

8

 



 

(g)               make investments in, and dispositions of, Investments based on
a developed disciplined investment approach (including, without limitation, a
well-defined exit strategy) within the discretionary limits and authority as
granted by the Board;

 

(h)               perform an in-depth review of each Real Property acquired,
which review shall encompass, among other factors, the following:

 

(i)                 geographic location and property type;

 

(ii)               condition and use;

 

(iii)             market growth demographics;

 

(iv)             historical performance;

 

(v)               current and projected cash flow;

 

(vi)             potential for capital appreciation;

 

(vii)           presence of existing and potential competition;

 

(viii)         prospects for liquidity through Sale, financing or refinancing;

 

(ix)             tax considerations; and

 

(x)               the probability of sale at an optimum price within the
Company’s targeted holding period;

 

(i)                 perform a diligence review on each Investment prior to
closing, including, with respect to Real Properties, obtaining an environmental
site assessment for each proposed acquisition (which at a minimum will include a
Phase I assessment, but which may include a Phase II assessment if the Advisor
determines that the results of a Phase I assessment would warrant it);

 

(j)                 negotiate on behalf of the Company and the Operating
Partnership with banks or other lenders for Loans to be made to the Company, the
Operating Partnership or any of their subsidiaries, and negotiate with
investment banking firms and broker-dealers on behalf of the Company, the
Operating Partnership or any of their subsidiaries, or negotiate private sales
of Shares or obtain Loans for the Company, the Operating Partnership or any of
their subsidiaries, but in no event in such a manner that the Advisor shall be
acting as broker-dealer or underwriter; provided, however, that any fees and
costs payable to third parties incurred by the Advisor in connection with the
foregoing shall be the responsibility of the Company, the Operating Partnership
or any of their subsidiaries;

 

(k)               obtain reports (which may, but are not required to be,
prepared by the Advisor or its Affiliates), where appropriate, concerning the
value of Investments or contemplated Investments of the Company and the
Operating Partnership;

 



9

 

 

(l)                 from time to time, or at any time reasonably requested by
the Board, make reports to the Board of its performance of services to the
Company and the Operating Partnership under this Agreement, including reports
with respect to potential conflicts of interest involving the Advisor or any of
its Affiliates;

 

(m)             provide the Company and the Operating Partnership with all
necessary cash management services;

 

(n)               in connection with any acquisition of a Real Estate Asset,
unless the Company gives the Advisor Notice to the contrary, obtain an appraisal
by a competent, independent appraiser who is a member in good standing of the
Appraisal Institute;

 

(o)               deliver to, or maintain on behalf of, the Company copies of
all appraisal reports;

 

(p)               notify the Board of all proposed material transactions before
they are completed;

 

(q)               effect any private placement of OP Units, tenancy-in-common
(TIC) or other interests in Investments as may be approved by the Board;

 

(r)                 perform investor relations and Stockholder communications
functions for the Company;

 

(s)                render such services as may be reasonably determined by the
Board of Directors consistent with the terms and conditions herein;

 

(t)                 maintain the Company’s accounting and other records and
assist the Company in preparing, reviewing and filing all reports required to be
filed by it with the Securities and Exchange Commission, the Internal Revenue
Service and other regulatory agencies;

 

(u)               do all things reasonably necessary to assure its ability to
render the services described in this Agreement;

 

(v)               review and monitor credit risk and other risks of loss
associated with each Investment;

 

(w)             at the end of each Business Day, calculate the NAV as provided
in the Valuation Guidelines, and in connection therewith, obtain independent
appraisals (which the Advisor shall not be obligated to independently verify)
performed by the Independent Valuation Advisor. For the avoidance of doubt, such
calculation will involve estimating certain accrued fees and expenses that are
part of the NAV;

 

(x)               supervise one or more Independent Valuation Advisors and, if
and when necessary, recommend to the Board its replacement;

 

10

 



 

(y)               make decisions regarding marketing methods with respect to the
initial public Offering, the termination or extension of the initial public
Offering, the initiation of a follow-on Offering, mergers and other Change of
Control transactions and certain significant press releases;

 

(z)                periodically review each Investment to determine the optimal
time to sell the Investment and generate a strong return; and

 

(aa)            administer the Company’s share repurchase program and, in
connection therewith, consider various factors in determining the amount of
liquid assets the Company should maintain, including but not limited to the
Company’s receipt of proceeds from sales of additional Common Shares, the
Company’s cash flow from operations, available borrowing capacity under a line
of credit, if any, the Company’s receipt of proceeds from any asset sale, and
the use of cash to fund repurchases; and

 

(bb)           continuously monitor the Company’s capital needs and the amount
of available liquid assets relative to the Company’s current business, as well
as the volume of repurchase requests relative to the sales of new Common Shares.

 

Notwithstanding the foregoing, the Advisor may delegate any of the foregoing
duties to any Person so long as the Advisor or its Affiliate remains responsible
for the performance of the duties set forth in this Section 3.

 

4.                  AUTHORITY OF ADVISOR.

 

(a)                Pursuant to the terms of this Agreement (including the
restrictions included in this Section 4 and in Section 9), and subject to the
continuing and exclusive authority of the Board over the supervision of the
Company, the Company, acting on the authority of the Board of Directors, hereby
delegates to the Advisor the authority to perform the services described in
Section 3.

 

(b)               Notwithstanding anything herein to the contrary, all
Investments will require the prior approval of the Board, any particular
Directors specified by the Board or any committee of the Board specified by the
Board, as the case may be.

 

(c)                If a transaction requires approval by the Independent
Directors, the Advisor will deliver to the Independent Directors all documents
and other information reasonably required by them to evaluate properly the
proposed transaction.

 

(d)               The Board may, at any time upon the giving of Notice to the
Advisor, modify or revoke the authority set forth in this Section 4; provided,
however, that such modification or revocation shall be effective upon receipt by
the Advisor and shall not be applicable to investment transactions to which the
Advisor has committed the Company or the Operating Partnership prior to the date
of receipt by the Advisor of such notification.

 



11

 

 

5.                  FIDUCIARY RELATIONSHIP. The Advisor, as a result of its
relationship with the Company and the Operating Partnership pursuant to this
Agreement, stands in a contractual and fiduciary relationship with the
Stockholders and the partners in the Operating Partnership.

 

6.                  NO PARTNERSHIP OR JOINT VENTURE. The parties to this
Agreement are not partners or joint venturers with each other and nothing herein
shall be construed to make them partners or joint venturers or impose any
liability as such on either of them.

 

7.                  BANK ACCOUNTS. The Advisor may establish and maintain one or
more bank accounts in the name of the Company or the Operating Partnership and
may collect and deposit into any such account or accounts, and disburse from any
such account or accounts, any money on behalf of the Company or the Operating
Partnership, under such terms and conditions as the Board may approve, provided,
that no funds shall be commingled with the funds of the Advisor; and, upon
request, the Advisor shall render appropriate accountings of such collections
and payments to the Board and to the auditors of the Company.

 

8.                  RECORDS; ACCESS. The Advisor shall maintain appropriate
records of all its activities hereunder and make such records available for
inspection by the Directors and by counsel, auditors and authorized agents of
the Company, at any time and from time to time. The Advisor shall at all
reasonable times have access to the books and records of the Company and the
Operating Partnership.

 

9.                  LIMITATIONS ON ACTIVITIES. Notwithstanding anything herein
to the contrary, the Advisor shall refrain from taking any action which, in its
sole judgment, or in the sole judgment of the Company, made in good faith, would
(a) adversely affect the status of the Company as a REIT, unless the Board has
determined that REIT qualification is not in the best interests of the Company
and its Stockholders, (b) subject the Company to regulation under the Investment
Company Act of 1940, as amended, or (c) violate any law, rule, regulation or
statement of policy of any governmental body or agency having jurisdiction over
the Company, the Operating Partnership or the Common Shares, or otherwise not be
permitted by the Articles of Incorporation or By-laws, except if such action
shall be ordered by the Board, in which case the Advisor shall notify promptly
the Board of the Advisor’s judgment of the potential impact of such action and
shall refrain from taking such action until it receives further clarification or
instructions from the Board. In such event, the Advisor shall have no liability
for acting in accordance with the specific instructions of the Board so given.

 

10.              FEES.

 

(a)                Acquisition Fee. Subject to Section 10(b), the Company will
pay to the Advisor or its assignees one percent (1.0%) of the Contract Purchase
Price of each Real Estate Asset acquired (including the Company’s pro rata share
of debt attributable to such Real Estate Asset) and one percent (1.0%) of the
Amount Advanced for a Loan or Other Investment (including the Company’s pro rata
share of debt attributable to such Investment).

 

(b)               Limitation on Total Acquisition Fees and Acquisition Expenses.
In no event will the total of all Acquisition Fees and Acquisition Expenses
(including those paid to third parties) payable with respect to a particular
Investment exceed six percent (6.0%) of the Contract Purchase Price of each Real
Estate Asset (including the Company’s pro rata share of debt attributable to
such Real Estate Asset) or six percent (6.0%) of the Amount Advanced for a Loan
or Other Investment (including the Company’s pro rata share of debt attributable
to such Investment).

 

12

 



 

(c)                Real Estate Disposition Commission. For substantial
assistance in connection with the Sale of Real Estate Assets, the Company will
pay the Advisor or its Affiliates a Real Estate Disposition Commission equal to
two percent (2.0%) of the Contract Sales Price of such Real Estate Assets;
provided, however, that a Real Estate Disposition Commission shall not exceed
one-half of the total brokerage commission paid if a brokerage commission is
paid to a third-party broker in addition to the Real Estate Disposition
Commission; provided, further, however, that the Real Estate Disposition
Commission shall not exceed the lesser of six percent (6.0%) of the Contract
Sales Price and the Competitive Real Estate Commission. The Independent
Directors will determine whether the Advisor or its Affiliates have provided
substantial assistance to the Company in connection with the Sale of a Real
Estate Asset. Substantial assistance in connection with the Sale of a Real
Estate Asset includes the preparation by the Advisor or its Affiliates of an
investment package for the Real Estate Asset (including an investment analysis,
an asset description and other due diligence information) or such other
substantial services performed by the Advisor or its Affiliates in connection
with a Sale. If the Company sells an Investment to an Affiliate, the Advisor
shall not receive a Real Estate Disposition Commission in connection with such
Sale.

 

(d)               Asset Management Fee. Until the NAV Pricing Start Date, the
Company shall pay the Advisor or its assignees a monthly fee equal to
one-twelfth (1/12) of seventy-five hundredths percent (0.75%) of the Contract
Purchase Price of each Real Estate Asset (including the Company’s pro rata share
of debt attributable to such Real Estate Asset) then owned plus one-twelfth
(1/12) of seventy-five hundredths percent (0.75%) of the amount advanced for
each Loan or other Investment (including the Company’s pro rata share of debt
attributable to such Investment) then owned, payable on the first Business Day
of each month. Following the NAV Pricing Start Date, the Company will pay the
Advisor or its assignees a monthly fee equal to the greater of (i) the amount as
calculated in the preceding sentence and (ii) one-twelfth (1/12) of one percent
(1.0%) of the average of the Company’s daily NAV for the preceding month,
payable on the first Business Day of each month.

 

(e)                Financing Coordination Fee. If the Advisor provides services
in connection with the origination or refinancing of any debt that the Company
obtains and uses to finance Real Properties or other permitted Investments, or
that is assumed, directly or indirectly, in connection with the acquisition of
Real Properties or other permitted Investments, the Company will pay the Advisor
or its assignees a Financing Coordination Fee equal to one percent (1.0%) of the
amount available or outstanding under such financing or such assumed debt. The
Advisor may reallow some of or all the Financing Coordination Fee to reimburse
third parties with whom it may subcontract to procure such financing.

 

(f)                Subordinated Share of Annual Cash Flows. The Company shall
pay the Advisor, from time to time when available, fifteen percent (15.0%) of
remaining net cash flows each year after payment to Stockholders of a seven
percent (7.0%) pre-tax, non-compounded annual return on the capital contributed
by Stockholders.

 



13

 

 

(g)               Oversight Fee. For services in overseeing property management
and leasing services provided by any Person that is not the Company’s property
manager or an Affiliate of the Company’s property manager, the Company will pay
the Advisor an Oversight Fee equal to one percent (1.0%) of the gross revenues
of the Real Property managed.

 

(h)               Payment of Fees. In the sole discretion of the Advisor, the
Advisor may elect to have the Acquisition Fee, the Operating Expenses, the
Financing Coordination Fee and/or the Real Estate Disposition paid, in whole or
in part, in cash or Common Shares, or any combination thereof. For the purposes
of the payment of these fees in Common Shares, prior to the NAV Pricing Start
Date, if an Offering is underway, each Common Share will be valued at the per
Common Share Offering price minus the maximum Selling Commission and Dealer
Manager Fee allowed in the Offering. Following the NAV Pricing Start Date, each
Common Share will be valued at NAV per Common Share.

 

(i)                 Stock Incentive Plan. Employees of the Advisor could receive
compensation in the form of an award under the Stock Incentive Plan, which will
be administered under the full authority of the Board.

 

11.              EXPENSES.

 

(a)                In addition to the compensation paid to the Advisor pursuant
to Section 10, the Company or the Operating Partnership shall pay directly or
reimburse the Advisor for all the expenses paid or incurred by the Advisor or
its Affiliates in connection with the services it provides to the Company and
the Operating Partnership pursuant to this Agreement, including the following:

 

(i)                 Organization and Offering Expenses, including third-party
due diligence fees related to the Primary Offering, as set forth in detailed and
itemized invoices; provided, however, that the Company shall not reimburse the
Advisor to the extent such reimbursement would cause the total amount of
Organization and Offering Expenses paid by the Company and the Operating
Partnership to exceed two percent (2.0%) of the total offering price paid by
investors in the Primary Offering (which includes proceeds to the Company from
the sale of Common Shares, plus applicable Selling Commissions and Dealer
Manager Fee);

 

(ii)               Acquisition Expenses incurred in connection with the
selection and acquisition of Investments, regardless of whether or not the
Company actually acquires the related assets, subject to the aggregate six
percent (6.0%) cap on Acquisition Fees and Acquisition Expenses set forth in
Section 10(b);

 

(iii)             the actual cost of goods and services used by the Company and
obtained from entities not Affiliated with the Advisor;

 

(iv)             interest and other costs for Loans, including discounts, points
and other similar fees;

 

(v)               taxes and assessments on income of the Company or Investments;

 

14

 



 

(vi)             costs associated with insurance required in connection with the
business of the Company or by the Board;

 

(vii)           expenses of managing and operating Investments owned by the
Company, whether payable to an Affiliate of the Company or a non-Affiliated
Person;

 

(viii)         all expenses in connection with payments to the Directors for
attending meetings of the Board and Stockholders;

 

(ix)             expenses associated with a Listing, if applicable, or with the
issuance and distribution of Common Shares, such as selling commissions and
fees, advertising expenses, taxes, legal and accounting fees, Listing and
registration fees;

 

(x)               expenses connected with payments of Distributions;

 

(xi)             expenses of organizing, revising, amending, converting,
modifying or terminating the Company, the Operating Partnership or any
subsidiary thereof or the Articles of Incorporation, By-laws or governing
documents of the Operating Partnership or any subsidiary of the Company or the
Operating Partnership;

 

(xii)           expenses of maintaining communications with Stockholders,
including the cost of preparing, printing and mailing annual reports and other
Stockholder reports, proxy statements and other reports required by governmental
entities;

 

(xiii)         administrative service expenses, including all costs and expenses
incurred by the Advisor or its Affiliates in fulfilling its duties hereunder,
including reasonable salaries and wages, benefits and overhead of all employees
directly involved in the performance of such services; provided, however, that
no reimbursement shall be made for costs of such employees of the Advisor or its
Affiliates to the extent that such employees perform services for which the
Advisor receives a separate fee; and

 

(xiv)         audit, accounting and legal fees.

 

(b)               Commencing twelve (12) months after the commencement of the
Offering, the Company will reimburse the Advisor’s costs of providing
administrative services, subject to the limitation set forth in Section 13.

 

12.              OTHER SERVICES. Should the Board request that the Advisor or
any director, officer or employee thereof render services for the Company and
the Operating Partnership other than as set forth in Section 3, such services
shall be separately compensated at such customary rates and in such customary
amounts as are agreed upon by the Advisor and the Board, including a majority of
the Independent Directors, subject to the limitations contained in the Articles
of Incorporation, and shall not be deemed to be services pursuant to the terms
of this Agreement.

 

13.              REIMBURSEMENTS. The Company shall not reimburse the Advisor for
any amount by which the Company’s operating expenses (including the Asset
Management Fee) at the end of the four (4) preceeding fiscal quarters exceeds
the greater of (a) two percent (2.0%) of Average Invested Assets and (b)
twenty-five percent (25.0%) of Net Income. Commencing twelve (12) months after
the commencement of the Offering, the Advisor shall reimburse the Company the
amount by which the Company’s aggregate total operating expenses for the four
(4) fiscal quarters then ended exceed the limit set forth in the preceding
sentence, unless the Independent Directors have determined that such excess
expenses were justified based on unusual and non-recurring factors. The Company
shall reimburse the Advisor for personnel costs in connection with other
services during the operational stage, in addition to paying an Asset Management
Fee; however, the Company shall not reimburse the Advisor for personnel costs in
connection with services for which the Advisor receives Acquisition Fees or Real
Estate Disposition Commissions.

 



15

 

 

14.              OTHER ACTIVITIES OF THE ADVISOR. Except as set forth in this
Section 14, nothing herein contained shall prevent the Advisor or any of its
Affiliates from engaging in or earning fees from other activities, including the
rendering of advice to other Persons (including other REITs) and the management
of other programs advised, sponsored or organized by the Sponsor or its
Affiliates; nor shall this Agreement limit or restrict the right of any
director, officer, member, partner, employee or stockholder of the Advisor or
any of its Affiliates to engage in or earn fees from any other business or to
render services of any kind to any other Person and earn fees for rendering such
services; provided, however, that the Advisor must devote sufficient resources
to the Company’s business to discharge its obligations to the Company under this
Agreement. The Advisor may, with respect to any investment in which the Company
is a participant, also render advice and service to each and every other
participant therein, and earn fees for rendering such advice and service.
Specifically, it is contemplated that the Company may enter into Joint Ventures
or other similar co-investment arrangements with certain Persons, and pursuant
to the agreements governing such Joint Ventures or arrangements, the Advisor may
be engaged to provide advice and service to such Persons, in which case the
Advisor will earn fees for rendering such advice and service.

 

The Advisor shall report to the Board the existence of any condition or
circumstance, existing or anticipated, of which it has knowledge, which creates
or could create a conflict of interest between the Advisor’s obligations to the
Company and its obligations to or its interest in any other Person. If the
Advisor or Affiliates thereof have sponsored other investment programs with
similar investment objectives which have investment funds available at the same
time as the Company, the Advisor shall inform the Board of the method to be
applied by the Advisor in allocating investment opportunities among the Company
and competing investment entities and shall provide regular updates to the Board
of the investment opportunities provided by the Advisor to competing programs in
order for the Board (including the Independent Directors) to fulfill its duty to
ensure that the Advisor and its Affiliates use their reasonable best efforts to
apply such method fairly to the Company.

 

16

 



 

15.              THE UNITED REALTY NAME. The Advisor and its Affiliates have or
may have a proprietary interest in the names “United Realty,” “URTI” and “URA.”
The Advisor hereby grants to the Company, to the extent of any proprietary
interest the Advisor may have in any of the names “United Realty,” “URTI” and
“URA,” a non-transferable, non-assignable, non-exclusive, royalty-free right and
license to use the names “United Realty,” “URTI” and “URA” during the term of
this Agreement. The Company agrees that the Advisor and its Affiliates will have
the right to approve any use by the Company of the names “United Realty,” “URTI”
and “URA,” such approval not to be unreasonably withheld or delayed.
Accordingly, and in recognition of this right, if at any time the Company ceases
to retain the Advisor or one of its Affiliates to perform advisory services for
the Company, the Company will, promptly after receipt of a written request from
the Advisor, cease to conduct business under or use the names “United Realty,”
“URTI” and “URA” or any derivative thereof and the Company shall change its name
and the names of any of its subsidiaries to a name that does not contain the
names “United Realty,” “URTI” and “URA” or any other word or words that might,
in the reasonable discretion of the Advisor, be susceptible of indication of
some form of relationship between the Company and the Advisor or any its
Affiliates. At such time, the Company also will make any changes to any
trademarks, servicemarks or other marks necessary to remove any references to
the words “United Realty,” “URTI” and “URA.” Consistent with the foregoing, it
is specifically recognized that the Advisor or one or more of its Affiliates has
in the past and may in the future organize, sponsor or otherwise permit to exist
other investment vehicles (including vehicles for investment in real estate) and
financial and service organizations having any of the names “United Realty,”
“URTI” and “URA” as a part of their name, all without the need for any consent
(and without the right to object thereto) by the Company. Neither the Advisor
nor any of its Affiliates makes any representation or warranty, express or
implied, with respect to the names “United Realty,” “URTI” and “URA” licensed
hereunder or the use thereof (including, without limitation, as to whether the
use of the names “United Realty,” “URTI” and “URA” will be free from
infringement of the intellectual property rights of third parties.
Notwithstanding the preceding, the Advisor represents and warrants that it is
not aware of any pending claims or litigation or of any claims threatened in
writing regarding the use or ownership of the names “United Realty,” “URTI” and
“URA.”

 

16.              TERM OF AGREEMENT. This Agreement shall continue in force for a
period of one year from the date hereof. Thereafter, the term may be renewed for
an unlimited number of successive one-year terms upon mutual consent of the
parties.

 

17.              TERMINATION BY THE PARTIES. This Agreement may be terminated on
sixty (60) days’ written Notice, without cause and without penalty, by the
Advisor or a majority of the Independent Directors. The provisions of Sections
19 through 31 of this Agreement shall survive termination of this Agreement.

 

18.              ASSIGNMENT TO AN AFFILIATE. This Agreement may be assigned by
the Advisor to an Affiliate with the approval of a majority of the Directors
(including a majority of the Independent Directors). The Advisor may assign any
rights to receive fees or other payments under this Agreement to any Person
without obtaining the approval of the Directors. This Agreement shall not be
assigned by the Company or the Operating Partnership without the consent of the
Advisor, except in the case of an assignment by the Company or the Operating
Partnership to a Person which is a successor to all the assets, rights and
obligations of the Company or the Operating Partnership, in which case such
successor Person shall be bound hereunder and by the terms of said assignment in
the same manner as the Company or the Operating Partnership, as applicable, is
bound by this Agreement.

 

17

 



 

19.              PAYMENTS TO AND DUTIES OF ADVISOR UPON TERMINATION.

 

(a)                Amounts Owed. The Advisor shall be entitled to receive from
the Company or the Operating Partnership within thirty (30) days of the
termination of this Agreement all amounts then accrued and owing to the Advisor.

 

(b)               Advisor’s Duties. The Advisor shall promptly upon termination
of this Agreement:

 

(i)                 pay over to the Company and the Operating Partnership all
money collected and held for the account of the Company and the Operating
Partnership pursuant to this Agreement, after deducting any accrued compensation
and reimbursement for its expenses to which it is then entitled;

 

(ii)               deliver to the Board a full accounting, including a statement
showing all payments collected by it and a statement of all money held by it,
covering the period following the date of the last accounting furnished to the
Board;

 

(iii)             deliver to the Board all assets, including all Investments,
and documents of the Company and the Operating Partnership then in the custody
of the Advisor; and

 

(iv)             cooperate with the Company and the Operating Partnership and
take all reasonable steps requested to provide an orderly management transition.

 

20.              INCORPORATION OF THE ARTICLES OF INCORPORATION AND THE
OPERATING PARTNERSHIP AGREEMENT. To the extent that the Articles of
Incorporation or the Operating Partnership Agreement impose obligations or
restrictions on the Advisor or grant the Advisor certain rights which are not
set forth in this Agreement, the Advisor shall abide by such obligations or
restrictions and such rights shall inure to the benefit of the Advisor with the
same force and effect as if they were set forth herein.

 

21.              INDEMNIFICATION BY THE COMPANY AND THE OPERATING PARTNERSHIP.

 

(a)                The Company and the Operating Partnership shall indemnify and
hold harmless the Advisor and its Affiliates, as well as their respective
officers, directors, equity holders, members, partners, Stockholders, other
equity holders and employees (collectively, the “Indemnitees,” and each, an
“Indemnitee”), from all liabilities, claims, damages or losses arising in the
performance of their duties hereunder, and related expenses, including
reasonable attorneys’ fees, to the extent such liabilities, claims, damages or
losses and related expenses are not fully reimbursed by insurance, and to the
extent that such indemnification would not be inconsistent with the laws of the
State of New York, the Articles of Incorporation or the provisions of Section
II.G of the NASAA REIT Guidelines. Notwithstanding the foregoing, the Company
and the Operating Partnership shall not provide for indemnification of an
Indemnitee for any loss or liability suffered by such Indemnitee, nor shall they
provide that an Indemnitee be held harmless for any loss or liability suffered
by the Company and the Operating Partnership, unless all the following
conditions are met:

 

18

 



 

(i)                 the Indemnitee has determined, in good faith, that the
course of conduct that caused the loss or liability was in the best interest of
the Company and the Operating Partnership;

 

(ii)               the Indemnitee was acting on behalf of, or performing
services for, the Company or the Operating Partnership;

 

(iii)             such liability or loss was not the result of negligence or
willful misconduct by the Indemnitee; and

 

(iv)             such indemnification or agreement to hold harmless is
recoverable only out of the Company’s net assets and not from the Stockholders.

 

(b)               Notwithstanding the foregoing, an Indemnitee shall not be
indemnified by the Company and the Operating Partnership for any losses,
liabilities or expenses arising from or out of an alleged violation of federal
or state securities laws by such Indemnitee unless one or more of the following
conditions is met:

 

(i)                 there has been a successful adjudication on the merits of
each count involving alleged material securities law violations as to the
Indemnitee;

 

(ii)               such claims have been dismissed with prejudice on the merits
by a court of competent jurisdiction as to the Indemnitee; or

 

(iii)             a court of competent jurisdiction has approved a settlement of
the claims against the Indemnitee and found that indemnification of the
settlement and the related costs should be made, and the court considering the
request for indemnification has been advised of the position of the Securities
and Exchange Commission and of the published position of any state securities
regulatory authority of a jurisdiction in which securities of the Company or the
Operating Partnership were offered or sold as to indemnification for violations
of securities laws.

 

(c)                In addition, the advancement of the Company’s or the
Operating Partnership’s funds to an Indemnitee for reasonable legal expenses and
other costs incurred in advance of the final disposition of a proceeding for
which indemnification is being sought is permissible only if all the following
conditions are satisfied:

 

(i)                 the legal action relates to acts or omissions with respect
to the performance of duties or services on behalf of the Company or the
Operating Partnership;

 

(ii)               the Indemnitee provides the Company and the Operating
Partnership with a written affirmation of the Indemnitee’s good faith belief
that the standard of conduct necessary for indemnification has been met;

 

(iii)             the legal action is initiated by a third party who is not a
Stockholder or, if the legal action is initiated by a Stockholder acting in such
Stockholder’s capacity as such and a court of competent jurisdiction
specifically approves such advancement; and

 

19

 



 

(iv)             the Indemnitee undertakes to repay the advanced funds to the
Company or the Operating Partnership, together with the applicable legal rate of
interest thereon, in cases in which such Indemnitee is found not to be entitled
to indemnification.

 

22.              INDEMNIFICATION BY ADVISOR. The Advisor shall indemnify and
hold harmless the Company and the Operating Partnership from contract or other
liabilities, claims, damages, taxes or losses and related expenses, including
reasonable attorneys’ fees, to the extent that such liabilities, claims,
damages, taxes or losses and related expenses are not fully reimbursed by
insurance and are incurred by reason of the Advisor’s bad faith, fraud, willful
misfeasance, intentional misconduct, gross negligence or reckless disregard of
its duties; provided, however, that the Advisor shall not be held responsible
for any action of the Board in following or declining to follow any advice or
recommendation given by the Advisor.

 

23.              NOTICES. Any notice, report or other communication (each, a
“Notice”) required or permitted to be given hereunder shall be in writing unless
some other method of giving such Notice is required by the Articles of
Incorporation or the By-laws, and shall be given by being delivered by hand, by
courier or overnight carrier or by registered or certified mail to the addresses
set forth below:

 



To the Company: United Realty Trust Incorporated   44 Wall Street   2nd Floor  
New York, New York 10002





Attention:Jacob Frydman,
Chief Executive Officer     with a copy to:     Proskauer Rose LLP  Eleven Times
Square  New York, New York 10036  Attention: Peter M. Fass, Esq.   James P.
Gerkis, Esq.         To the Operating Partnership: United Realty Capital
Operating Partnership, L.P.  44 Wall Street  2nd Floor  New York, New York 10002
 Attention: Jacob Frydman,   Chief Executive Office          with a copy to:    
 Proskauer Rose LLP  Eleven Times Square  New York, New York 10036
 Attention:Peter M. Fass, Esq.    James P. Gerkis, Esq.

  





20

 

  



    To the Advisor:United Realty Advisors LP  44 Wall Street  2nd Floor  New
York, New York 10002  Attention: Jacob Frydman,   Chief Executive Officer    
     with a copy to:      Proskauer Rose LLP  Eleven Times Square  New York, New
York 10036  Attention:Peter M. Fass, Esq.    James P. Gerkis, Esq

 







Any party may at any time give Notice in writing to the other parties of a
change in its address for the purposes of this Section 23.

 

24.              MODIFICATION. This Agreement shall not be amended,
supplemented, terminated, or discharged, in whole or in part, except by an
instrument in writing signed by the parties hereto, or their respective
successors or assignees.

 

25.              SEVERABILITY. The provisions of this Agreement are independent
of and severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

 

26.              GOVERNING LAW. The provisions of this Agreement shall be
construed and interpreted in accordance with the laws of the State of New York
as at the time in effect, without regard to the principles of conflicts of laws
thereof.

 

27.              ENTIRE AGREEMENT. This Agreement contains the entire agreement
and understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance or usage of the trade
inconsistent with any of the terms hereof.

 

28.              NO WAIVER. Neither the failure nor any delay on the part of a
party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any other right, remedy, power or privilege, nor shall any waiver
of any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.

 

21

 



 

29.              PRONOUNS AND PLURALS. Whenever the context may require, any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa.

 

30.              HEADINGS. The titles of sections and subsections contained in
this Agreement are for convenience only, and they neither form a part of this
Agreement nor are they to be used in the construction or interpretation hereof.

 

31.              EXECUTION IN COUNTERPARTS. This Agreement may be executed
(including by facsimile transmission) with counterpart signature pages or in any
number of counterparts, each of which shall be deemed to be an original as
against any party whose signature appears thereon, and all of which shall
together constitute one and the same instrument.

 

[Remainder of page intentionally left blank]

 

22

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 



    UNITED REALTY TRUST INCORPORATED                       By: /s/ Jacob
Frrydman
 
      Name: Jacob Frydman       Title: Chief Executive Officer                  
                  UNITED REALTY CAPITAL OPERATING PARTNERSHIP, L.P.            
    By: United Realty Trust Incorporated                   its General Partner  
              By: /s/ Jacob Frydman       Name: Jacob Frydman       Title: Chief
Executive Officer                                     UNITED REALTY ADVISORS LP
                By: URTI GP, LLC                   its General Partner          
      By: UNITED REALTY ADVISOR HOLDINGS LLC                   its Managing
Member                 By: /s/ Jacob Frydman       Name: Jacob Frydman      
Title: Manager  



 



 

[United Realty Trust Incorporated — Signature Page to Advisory Agreement]

 

23

 



 

 







